     Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

                                                            CONSOLIDATED CASES

STEPHANIE WILBUR,

                             Plaintiff,

v.                                                          Case No. 21-2120-EFM

MISSION CHATEAU, L.L.C., et al.,

                             Defendants.

____________________________________________________________________

MONICA PORTER,

                             Plaintiff,

v.                                                          Case No. 21-2121-EFM

MISSION CHATEAU, L.L.C., et al.,

                             Defendants.

____________________________________________________________________

RONALD BAKER,

                             Plaintiff,

v.                                                          Case No. 21-2145-EFM

MISSION CHATEAU, L.L.C., et al.,

Defendants.

                             AGREED PROTECTIVE ORDER

      The parties agree that during the course of discovery it may be necessary to disclose certain

                                                1
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 2 of 11




confidential information relating to the subject matter of this action. They agree that certain

categories of such information should be treated as confidential, protected from disclosure outside

this litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of this proposed Protective Order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because documents produced in this action may contain

confidential proprietary information pertaining to Defendants, including, but not limited to,

confidential matters concerning Defendants’ current and former employees; Defendants’ business

practices and operations, procedures and training, and confidential and/or proprietary business

information (including but not limited to Defendants’ financial information); and highly personal

and confidential information pertaining to Plaintiff.

       For good cause shown under FED. R. CIV. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use



                                                 2
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 3 of 11




outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the parties

will limit their designation of “Confidential Information” to the following categories of

information or documents: the confidential proprietary or business information concerning

Defendants’ business practices and operations, policies, procedures, and training; the confidential

information concerning Plaintiff, including financial, tax, employment, medical, other confidential

records, and other non-public personal information concerning Plaintiff; any documents

containing confidential information relating to Defendants’ current or former employees; and

Defendants’ financial information. Information or documents that are available to the public may

not be designated as Confidential Information.

       3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” (hereinafter “the marking”) on the document and on all copies in a

manner that will not interfere with the legibility of the document. As used in this Order, “copies”

includes electronic images, duplicates, extracts, summaries or descriptions that contain the

Confidential Information. The marking will be applied prior to or at the time the documents are

produced or disclosed. Applying the marking to a document does not mean that the document has

any status or protection by statute or otherwise except to the extent and for the purposes of this

Order. Copies that are made of any designated documents must also bear the marking, except that

indices, electronic databases, or lists of documents that do not contain substantial portions or

images of the text of marked documents and do not otherwise disclose the substance of the

Confidential Information are not required to be marked. By marking a designated document as



                                                  3
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 4 of 11




confidential, the designating attorney or party appearing pro se thereby certifies that the document

contains Confidential Information as defined in this Order.

       4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order and may be cured by providing written notice

thereof to counsel for the receiving party.

       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

       6.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

or any other related legal proceeding brought by one of the parties to this litigation.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

               (1)     Plaintiff and any current management employee of Defendants who
                       provides actual assistance in this litigation and only to the extent necessary
                       to allow him/her to provide such assistance;

               (2)     Counsel for the parties and employees and agents of counsel;

               (3)     The court and court personnel, including any special master
                       appointed by the court, and members of the jury;

               (4)     Court reporters, recorders, and videographers engaged for
                       depositions;

               (5)     Any person from whom testimony is taken at a deposition and/or at

                                                    4
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 5 of 11




                      trial;

               (6)    Any mediator appointed by the court or jointly selected by the
                      parties;

               (7)    Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after such
                      persons have completed the certification contained in Attachment
                      A, Acknowledgment and Agreement to be Bound;

               (8)    Any potential, anticipated, or actual fact witness and his or her
                      counsel, but only to the extent such confidential documents or
                      information will assist the witness in recalling, relating, or
                      explaining facts or in testifying, and only after the witness is
                      informed of and agrees to comply with the requirements of this
                      Order before Confidential Information is shown or disclosed to the
                      witness;

               (9)    The author or recipient of the document (not including a person who
                      received the document in the course of the litigation);

               (10)   Independent providers of document reproduction, electronic
                      discovery, or other litigation services retained or employed
                      specifically in connection with this litigation; and

               (10)   Other persons only upon consent of the producing party and on such
                      conditions as the parties may agree.

               (c)    Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record of

those persons, including employees of counsel, who have reviewed or been given access to the

documents along with the originals of the forms signed by those persons acknowledging their

obligations under this Order.

       7.      Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to insure that the document receives proper protection from public disclosure,



                                                5
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 6 of 11




such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; or (b) seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be

construed as a prior directive to allow any document to be filed under seal. The mere designation

of information as confidential pursuant to this Order is insufficient to satisfy the court’s

requirements for filing under seal in light of the public’s qualified right of access to court dockets.

The parties understand that the requested documents may be filed under seal only with the

permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record and unrepresented

parties will have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity of

a confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing in

this Order will be construed to affect the use of any document, material, or information at any trial

or hearing.



                                                  6
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 7 of 11




        10.    Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

               (b)     Return of Confidential Documents. Upon a written request of the

producing party within thirty (30) days after this litigation concludes by settlement, final judgment,

or final order, including all appeals, all documents designated as containing Confidential

Information, including copies as defined above, must be returned to the party who previously

produced the document unless: (1) the document has been offered into evidence or filed without

restriction as to disclosure; (2) the parties agree to destruction of the document to the extent

practicable in lieu of return1; or (3) as to documents bearing the notations, summations, or other

mental impressions of the receiving party, that party elects to destroy the documents and certifies

to the producing party that it has done so.

               (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Confidential Information.

        11.    Order Subject to Modification. This Order is subject to modification by the court



1
  The parties may choose to agree that the receiving party must destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party is not
required to locate, isolate, and retain e-mails (including attachments to e-mails) that may include
Confidential Information, Confidential Information contained in deposition transcripts, or
Confidential Information contained in draft or final expert reports.
                                                  7
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 8 of 11




on its own motion or on motion of any party or any other person withstanding concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         12.   Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under FED. R. CIV. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

         14.   Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

         15.   Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.

         16.   Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

         17.   Confidential Information Subpoenaed or Ordered Produced in Other



                                                   8
      Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 9 of 11




Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, as soon as possible

and in no event more than three business days after receiving notice of the subpoena or order. Such

notification must include a copy of the subpoena or court order.

       The receiving party also must inform in writing, as soon as possible, the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order and deliver a copy of this Order promptly to the party

in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information by the other party to this case.

       18.     Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product. Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney-client privilege or

work-product protection, including, but not limited to, information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from



                                                  9
     Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 10 of 11




designating the information or document as attorney-client privileged or subject to the work-

product doctrine at a later date. Any party receiving any such information or document must return

it upon request to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing party

within 14 days, regardless of whether the receiving party agrees with the claim of privilege and/or

work-product protection. Disclosure of the information or document by the other party prior to

such later designation will not be deemed a violation of the provisions of this Order. Although the

provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the Federal Rules

of Evidence, and will be construed in a manner consistent with the maximum protection provided

by said rule, nothing in this Order is intended or will be construed to limit a party’s right to conduct

a review of documents, including electronically-stored information, for relevance, responsiveness,

or segregation of privileged or protected information before production.

       IT IS SO ORDERED.

       Dated August 5, 2021, at Kansas City, Kansas.


                                                s/ James P. O=Hara
                                               James P. O=Hara
                                               U.S. Magistrate Judge




                                                  10
     Case 2:21-cv-02120-EFM-JPO Document 20 Filed 08/05/21 Page 11 of 11




                                        ATTACHMENT A

                                   ACKNOWLEDGMENT AND
                                   AGREEMENT TO BE BOUND

         The undersigned hereby acknowledges that he/she has read the Protective Order dated

_______________ in the cases captioned, Stephanie Wilbur v. Mission Chateau, LLC, et al., Case

No. 2:21-cv-02120; Monica Porter v. Mission Chateau, LLC, et al., Case No. 2:21-cv-02121; and

Ronald Baker v. Mission Chateau, LLC, et al., Case No. 2:21-cv-02145, and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to the

jurisdiction of the United States District Court for the District of Kansas in matters relating to this

Protective Order and understands that the terms of the Protective Order obligate them to use

materials designated as Confidential Information in accordance with the order solely for the

purposes of the above-captioned action, and not to disclose any such Confidential Information to

any other person, firm, or concern, except in accordance with the provisions of the Protective

Order.

         The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:



Date: ______________                   _________________________________
                                             Signature



                                                  11
